DETAILED ACTION
Response to Amendment
Applicant's amendment filed April 18th, 2022 has been entered. Claims 1 and 6 have been amended.
The Section 102/103 rejections over Shaw (as the primary reference) made in the Office action mailed October 18th, 2021 have been withdrawn due to Applicant’s amendment. However, upon further consideration, a new ground(s) of rejection has been made.
The Section 102/103 rejections over Legault (as the primary reference) made in the Office action mailed October 18th, 2021 have been withdrawn due to Applicant’s amendment. However, upon further consideration, a new ground(s) of rejection has been made.

Response to Arguments
Applicant’s arguments filed April 18th, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While not relevant to the rejections below, Applicant argues that neither Shaw nor Legault teach or suggest that a traction system is “repositionable in all directions and orientations”.
This feature comprising a further clarification on the term repositionable is not claimed.
As previously stated in the claim interpretation section of the Office action mailed October 18th, 2021, the term “enabling repositioning” is seen as configured to type language such that the prior art only requires the ability to do so, even if it is not explicitly stated therein. The Examiner believes both Shaw and Legault have met the burden of proof for this particular feature as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (U.S. Pub. No. 2007/0218714 A1) (hereinafter “Shaw”) in view of Skedeleski (U.S. Pub. No. 2007/0054573 A1) (hereinafter “Skedeleski”).
Regarding claims 1-2, 4, 6-7, and 9, Shaw teaches a sporting system for a surfboard (watercraft board) comprising at least one traction pad, wherein the at least one traction pad comprises a traction pad having an upper major surface (Figs. 18-19 [447]) and a lower major surface (Figs. 18-19 [448]), wherein the upper major surface comprises at least one beveled portion (Figs. 18-19 [440]) and a non-slip surface providing sufficient friction (traction elements) and the lower major surface comprises a loop material (Figs. 18-19 [444]) and a backing material (Figs. 18-19 [422]) having upper and lower surfaces (Figs. 18-19 [434/436]) the lower surface comprising an adhesive layer (Figs. 18-19 [426]) that attaches the backing material to the upper surface of the surfboard and an upper portion comprising a plurality of hooks/attachment members (posts/fastener system), wherein the loop-and-hook material form a fastener system that allows for repositioning and/or reorientation of the traction pad relative to the backing material [0142-0153].
Further regarding claims 1 and 6, Shaw does not teach a perimeter with at least a portion having a downward-extending lip that extends over and beyond a periphery of the base layer to contact the board.
Skedeleski teaches a traction pad for a surfboard comprising a traction surface comprising a plurality of ribs and grooves as well as backstep (traction elements) [0026-0031] and an adhesive lower surface, wherein the peripheral edges are ridged comprising a beveled lip that creates a smooth transition to the board surface and a relatively watertight seal that protects the adhesive layer from delaminating (downward orientation, extends beyond base layer to contact board) [0024, 0032-0033].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a traction layer as comprising peripheral downward-extending beveled lip that would inherently extend past the base layer to contact the board. One of ordinary skill in the art would have been motivated to provide sealed watertight protection to the adhesive of the base layer (and also inherently the fastening system of the traction layer) [0024, 0032-0033].

Claims 3, 5, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Skedeleski, as applied to claims 1 & 6 above, further in view of Flanagan (U.S. Patent No. 3,266,113) (hereinafter “Flanagan”) AND/OR Nakatani (WO 00/40110 A1) (hereinafter “Nakatani”).
Shaw/Skedeleski teach the traction pad system as recited above, wherein the lower surface of the traction pad comprises loop material and the upper surface of the attachment member has hooks/posts
Regarding claims 3, 5, 8, and 10, the fabric loop material is not understood to comprise a plurality of receptacles/holes.
Flanagan teaches a fastener comprising an improvement over hook and loop type fasteners due to the engagement being randomized, varying resistance to separation (col. 1, lines 15-28), wherein the improvement thereto comprises a plurality of interdigitating posts, wherein the posts enter into receptacles/holes formed by the posts on the other layer (All Figs.)
	AND/OR
Nakatani teaches an improvement over conventional hook-and-loop fasteners such as ones comprising a series of engaging heads (pg. 1), wherein the fastener system of Nakatani comprises forming a plurality of male engagement heads similar to the prior art and a layer of blind and/or backed through holes (receptacles/holes) as the female loop material for receiving the engagement heads, which rids the prior art of an engagement layer and provides resistance to disengagement through shearing forces.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the hook-and-loop fastener of Shaw with a plurality of posts and a plurality of receptacles/holes formed by posts on the opposing surface or by a plurality of blind/through holes. One of ordinary skill in the art would have been motivated to improve on the fabric loop material by providing a non-random/varying strength attachment system (Flanagan) that also provides not easily broken female loop members in a system that provides increased resistance to separation via shearing forces and a system that traverses the need for an “engagement layer” (Nakatani; pgs. 1-2).

Claims 1-2, 4, 6-7, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Legault (U.S. Pub. No. 2018/0022429 A1) (hereinafter “Legault”) in view of Skedeleski (U.S. Pub. No. 2007/0054573 A1) (hereinafter “Skedeleski”).
Regarding claims 1-2, 4, 6-7, and 9, Legault teaches a repositionable/adjustable, interchangeable, and reusable padding system for a surfboard [abstract, 0001-0004] comprising a traction pad comprising an upper surface having a plurality of traction elements and a beveled/ramped edge and a lower surface having a plurality of hooks thereon and a loop fabric adhered on a lower surface via an adhesive layer to the surfboard and on an upper surface comprising a plurality of loops , wherein the hook-and-loop material form a fastener system that allows for repositioning and/or adjustment of the traction pad relative to the backing material [0003-0004, 0015-0024].
Further regarding claims 1 and 6, Legault does not teach a perimeter with at least a portion having a downward-extending lip that extends over and beyond a periphery of the base layer to contact the board.
Skedeleski teaches a traction pad for a surfboard comprising a traction surface comprising a plurality of ribs and grooves as well as backstep (traction elements) [0026-0031] and an adhesive lower surface, wherein the peripheral edges are ridged comprising a beveled lip that creates a smooth transition to the board surface and a relatively watertight seal that protects the adhesive layer from delaminating (downward orientation, extends beyond base layer to contact board) [0024, 0032-0033].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a traction layer as comprising peripheral downward-extending beveled lip that would inherently extend past the base layer to contact the board. One of ordinary skill in the art would have been motivated to provide sealed watertight protection to the adhesive of the base layer (and also inherently the fastening system of the traction layer) [0024, 0032-0033].

Claims 3, 5, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Legault in view of Skedeleski, as applied to claims 1 & 6 above, further in view of Flanagan (U.S. Patent No. 3,266,113) (hereinafter “Flanagan”) AND/OR Nakatani (WO 00/40110 A1) (hereinafter “Nakatani”).
Legault/Skedeleski teach the traction pad system as recited above, wherein the lower surface of the traction pad comprises loop material and the upper surface of the attachment member has hooks/posts
Regarding claims 3, 5, 8, and 10, the fabric loop material is not understood to comprise a plurality of receptacles/holes.
Flanagan teaches a fastener comprising an improvement over hook and loop type fasteners due to the engagement being randomized, varying resistance to separation (col. 1, lines 15-28), wherein the improvement thereto comprises a plurality of interdigitating posts, wherein the posts enter into receptacles/holes formed by the posts on the other layer (All Figs.)
	AND/OR
Nakatani teaches an improvement over conventional hook-and-loop fasteners such as ones comprising a series of engaging heads (pg. 1), wherein the fastener system of Nakatani comprises forming a plurality of male engagement heads similar to the prior art and a layer of blind and/or backed through holes (receptacles/holes) as the female loop material for receiving the engagement heads, which rids the prior art of an engagement layer and provides resistance to disengagement through shearing forces.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the hook-and-loop fastener of Shaw with a plurality of posts and a plurality of receptacles/holes formed by posts on the opposing surface or by a plurality of blind/through holes. One of ordinary skill in the art would have been motivated to improve on the fabric loop material by providing a non-random/varying strength attachment system (Flanagan) that also provides not easily broken female loop members in a system that provides increased resistance to separation via shearing forces and a system that traverses the need for an “engagement layer” (Nakatani; pgs. 1-2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 10th, 2022